[exh1042020directorawardo001.jpg]
INDEPENDENCE CONTRACT DRILLING, INC. OUTSIDE DIRECTOR RESTRICTED STOCK UNIT
AWARD AGREEMENT (TIME VESTING / 1/3 CASH SETTLEMENT OPTION) Director Grantee:
NAME 1. Grant of Restricted Stock Unit Award. (a) As of _________, the date of
this agreement (this “Agreement”), Independence Contract Drilling, Inc., a
Delaware corporation (the “Company”), hereby grants to the Grantee (identified
above) ____ restricted stock units (the “RSUs”) pursuant to the 2019 Omnibus
Incentive Plan, as may be amended from time to time (the “Plan”). Each RSU
represents the opportunity to receive one share of Common Stock of the Company,
or for a portion of the RSUs the value of one share of Common Stock of the
Company, as set forth in Section 5(b) below, based upon satisfaction of the
vesting requirement contained herein. The Plan is hereby incorporated in this
Agreement in its entirety by reference. In the event of a conflict between the
terms of the Plan and the terms of this Agreement, the terms of the Plan shall
control. 2. Definitions. All capitalized terms used herein shall have the
meanings set forth in the Plan unless otherwise provided herein. Exhibit A sets
forth meanings for certain of the capitalized terms used in this Agreement. 3.
Vesting and Forfeiture. Except as otherwise provided in Exhibit C, all unvested
RSUs will be forfeited automatically by the Grantee for no consideration upon
termination for any reason of Grantee’s directorship with the Company or its
affiliates (the “Company Group”) prior to the Vesting Date. To the extent not
previously forfeited, the number of RSUs vesting shall, to the extent not
vesting earlier pursuant to Exhibit B, vest entirely on the one-year anniversary
of the date of grant set forth above (the “Vesting Date”). 4. Purchase Price. No
consideration shall be payable by the Grantee to the Company for the RSUs. 5.
Restrictions on RSUs and Settlement of Vested RSUs. (a) No Dividend Equivalents
are granted with to any RSUs. (b) The Company shall settle all vested RSUs
within 30 days of the date such RSUs vest as follows: (i) one third (rounded
down in the case of partial a partial share) of the total number of RSUs subject
to this Award shall be settled in cash and with respect to each such cash-
settled RSU, the Company shall pay to the Grantee an amount equal to the Fair
Market Value of one share of Common Stock as of the Vesting Date; and (ii) all
or the remaining number after giving effect to any election by Grantee in the
foregoing clause (i), as applicable, of the total number of RSUs subject to this
Award shall be settled in shares of Common Stock and with respect 1



--------------------------------------------------------------------------------



 
[exh1042020directorawardo002.jpg]
to each such share-settled RSU, the Company shall issue to the Grantee one share
of Common Stock. (c) Nothing in this Agreement or the Plan shall be construed
to: (i) give the Grantee any right to be awarded any further RSUs or any other
Award in the future, even if RSUs or other Awards are granted on a regular or
repeated basis, as grants of RSUs and other Awards are completely voluntary and
made solely in the discretion of the Committee; (ii) give the Grantee or any
other person any interest in any fund or in any specified asset or assets of the
Company or any Affiliate; or (iii) confer upon the Grantee the right to continue
in the employment or service of the Company or any Affiliate, or affect the
right of the Company or any Affiliate to terminate the employment or service of
the Grantee at any time or for any reason. (d) The Grantee shall not have any
voting rights with respect to the RSUs. 6. Independent Legal and Tax Advice.
Grantee acknowledges that the Company has advised Grantee to obtain independent
legal and tax advice regarding the grant, holding, vesting and settlement of the
RSUs in accordance with this Agreement and any disposition of any such Awards or
the shares of Common Stock issued with respect thereto. 7. Reorganization of
Company. The existence of this Agreement shall not affect in any way the right
or power of the Company or its stockholders to make or authorize any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business, or any merger or consolidation of
the Company, or any issue or bonds, debentures, preferred stock or the rights
thereof, or the dissolution or liquidation of the Company, or any sale or
transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise. Except as
otherwise provided herein, in the event of a Corporate Change as defined in the
Plan, Section 4.5 of the Plan shall be applicable. 8. Investment Representation.
Grantee will enter into such written representations, warranties and agreements
as the Company may reasonably request in order to comply with any federal or
state securities law. Moreover, any stock certificate for any shares of stock
issued to Grantee hereunder may contain a legend restricting their
transferability as determined by the Company in its discretion. Grantee agrees
that the Company shall not be obligated to take any affirmative action in order
to cause the issuance or transfer of shares of Stock hereunder to comply with
any law, rule or regulation that applies to the shares subject to this
Agreement. 9. No Guarantee of Employment. This Agreement shall not confer upon
Grantee any right to continued employment with the Company or any Affiliate
thereof. 10. Withholding of Taxes. The Company or an Affiliate shall be entitled
to satisfy, pursuant to Section 16.3 of the Plan, any and all tax withholding
requirements with respect to RSUs. 2



--------------------------------------------------------------------------------



 
[exh1042020directorawardo003.jpg]
11. General. (a) Notices. All notices under this Agreement shall be mailed or
delivered by hand to the parties at their respective addresses set forth beneath
their signatures below or at such other address as may be designated in writing
by either of the parties to one another, or to their permitted transferees if
applicable. Notices shall be effective upon receipt. (b) Transferability of
Award. The rights of the Grantee pursuant to this Agreement are not transferable
by Grantee. No right or benefit hereunder shall in any manner be liable for or
subject to any debts, contracts, liabilities, obligations or torts of Grantee or
any permitted transferee thereof. Any purported assignment, alienation, pledge,
attachment, sale, transfer or other encumbrance of the RSUs, prior to the lapse
of restrictions, that does not satisfy the requirements hereunder shall be void
and unenforceable against the Company. (c) Amendment and Termination. No
amendment, modification or termination of this Agreement shall be made at any
time without the written consent of Grantee and the Company. (d) No Guarantee of
Tax Consequences. The Company and the Committee make no commitment or guarantee
that any federal, state, local or other tax treatment will (or will not) apply
or be available to any person eligible for compensation or benefits under this
Agreement. The Grantee has been advised and been provided the opportunity to
obtain independent legal and tax advice regarding the granting, vesting and
settlement of RSUs pursuant to the Plan and this Agreement and the disposition
of any Common Stock acquired thereby. (e) Section 409A. The award of RSUs
hereunder is intended to either comply with or be exempt from Section 409A, and
the provisions of this Agreement shall be administered, interpreted and
construed accordingly. If the Grantee is a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code on the date on which the Grantee
has a “separation from service” (other than due to death) within the meaning of
Section 1.409A-1(h) of the Treasury Regulations, notwithstanding the provisions
of this Agreement, any transfer of shares or other compensation payable on
account of Grantee’s separation from service that constitute deferred
compensation under Section 409A shall take place on the earlier of (i) the first
business day following the expiration of six months from the Grantee’s
separation from service, or (ii) such earlier date as complies with the
requirements of Section 409A. To the extent required under Section 409A, the
Grantee shall be considered to have terminated employment with the Company or
its affiliates (the “Company Group”) when the Grantee incurs a “separation from
service” with respect to the Company Group within the meaning of Section
409A(a)(2)(A)(i) of the Code. (f) Severability. In the event that any provision
of this Agreement shall be held illegal, invalid or unenforceable for any
reason, such provision shall be fully severable, but shall not affect the
remaining provisions of the Agreement, and the Agreement shall be construed and
enforced as if the illegal, invalid or unenforceable provision had not been
included therein. (g) Supersedes Prior Agreements. This Agreement shall
supersede and replace all prior agreements and understandings, oral or written,
between the Company and the Grantee regarding the grant of the RSUs covered
hereby. 3



--------------------------------------------------------------------------------



 
[exh1042020directorawardo004.jpg]
(h) Governing Law. This Agreement shall be construed in accordance with the laws
of the State of Delaware without regard to its conflict of law provisions, to
the extent federal law does not supersede and preempt Delaware law. (i) No Trust
or Fund Created. This Agreement shall not create or be construed to create a
trust or separate fund of any kind or a fiduciary relationship between the
Company or any Affiliate and a Grantee or any other Person. To the extent that
any Person acquires a right to receive payments from the Company or any
Affiliates pursuant to this Agreement, such right shall be no greater than the
right of any general unsecured creditor of the Company or any Affiliate. (j)
Clawback Provisions. Notwithstanding any other provisions in this Agreement to
the contrary, any incentive-based compensation, or any other compensation,
payable pursuant to this Agreement or any other agreement or arrangement with
the Company or an affiliate which is subject to recovery under any law,
government regulation or stock exchange listing requirement, will be subject to
such deductions and clawback as may be required to be made pursuant to such law,
government regulation or stock exchange listing requirement (or any policy
adopted by the Company or an affiliate pursuant to such law, government
regulation or stock exchange listing requirement.) (k) Other Laws. The Company
retains the right to refuse to issue or transfer any Stock if it determines that
the issuance or transfer of such shares might violate any applicable law or
regulation or entitle the Company to recover under Section 16(b) of the
Securities Exchange Act of 1934. (l) Binding Effect. This Agreement shall be
binding upon and inure to the benefit of any successors to the Company and all
persons lawfully claiming under the Grantee. 4



--------------------------------------------------------------------------------



 
[exh1042020directorawardo005.jpg]
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed on its
behalf by its duly authorized officer and Grantee has hereunto executed this
Agreement as of the date set forth above. INDEPENDENCE CONTRACT DRILLING, INC.
By: Name: Title: Address for Notices: Independence Contract Drilling, Inc. 20475
Hwy 249, Suite 300 Houston, Texas 77070 Attn: Chief Executive Officer GRANTEE
Address for Notices: Director’s then current address shown in the Company’s
records. 5



--------------------------------------------------------------------------------



 
[exh1042020directorawardo006.jpg]
Exhibit A Certain Definitions. “Change of Control” shall mean: (i) the
acquisition by any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 50 percent or more of either
(A) the then outstanding shares of common stock or membership interests of the
Company (the “Outstanding Company Common Stock”) or (B) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors or managers (the “Outstanding Company
Voting Securities”); provided, however, that for purposes of this subsection A,
the following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company or any acquisition by the Company; or (2)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company; or (3)
any acquisition by any corporation pursuant to a transaction that complies with
clauses (1), (2) and (3) of subsection (i) of this definition; or (i)
individuals, who, as of the date hereof constitute the Board (the "Incumbent
Board") cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders or members, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual was a member of the Incumbent Board, but excluding, for purpose of
this subsection (ii), any such individual whose initial assumption of office
occurs as a result of an actual or threatened election contest with respect to
the election or removal of directors or other actual or threatened solicitation
of proxies or consents by or on behalf of a Person other than the Board; (ii)
consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
"Corporate Transaction") in each case, unless, following such Corporate
Transaction, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Outstanding Company Voting Securities immediately prior to such
Corporate Transaction beneficially own, directly or indirectly, more than 60
percent of, respectively, the then outstanding shares of common stock and the
combined voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Corporate Transaction, of 6



--------------------------------------------------------------------------------



 
[exh1042020directorawardo007.jpg]
the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (2) no Person (excluding any corporation
resulting from such Corporate Transaction or any employee benefit plan (or
related trust) of the Company or such corporation resulting from such Corporate
Transaction) beneficially owns, directly or indirectly, 20 percent or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Corporate Transaction or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Corporate Transaction and (3) at least a
majority of the members of the board of directors of the corporation resulting
from such Corporate Transaction were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Corporate Transaction; or (iii) approval by the stockholders
of the Company of a complete liquidation or dissolution of the Company. 7



--------------------------------------------------------------------------------



 
[exh1042020directorawardo008.jpg]
Exhibit B Change of Control. Notwithstanding any other provision of this
Agreement to the contrary, if, prior to the scheduled Vesting Date, a Change of
Control occurs, then any unvested RSUs shall immediately vest upon the
occurrence of the Change of Control. 8



--------------------------------------------------------------------------------



 